Case 1:21-cv-01231-JPH-MJD Document 59 Filed 06/17/21 Page 1 of 2 PageID #: 887




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

  ALL-OPTIONS, INC., et al.,                            )
                                                        )
                 Plaintiffs,                            )
                                                        )
         v.                                             )
                                                        )   Case No. 1:21-cv-01231-JPH-MJD
  ATTORNEY GENERAL OF INDIANA, in his                   )
  official capacity, et al.,                            )
                                                        )
                 Defendants.                            )
                                                        )
                                                        )

 DEFENDANTS’ LIST OF WITNESSES FOR PRELIMINARY INJUNCTION HEARING

        Defendants, Attorney General of the State of Indiana, in his official capacity;

 Commissioner of the Indiana State Department of Health, in her official capacity; Members of the

 Medical Licensing Board of Indiana, in their official capacities; Lake County Prosecutor, in his

 official capacity; Marion County Prosecutor, in his official capacity; Monroe County Prosecutor,

 in her official capacity; St. Joseph County Prosecutor, in his official capacity; and Tippecanoe

 County Prosecutor, in his official capacity (“State Defendants”), for their List of Witnesses for the

 Preliminary Injunction Hearing provide the following:

                                            WITNESSES

        1.      Dr. George Delgado will testify as to the facts and opinions contained in his expert

 declaration, including any research articles or other documents relied on in his declaration. Dr.

 Delgado may be contacted in care of Defendants’ counsel.

        2.      Dr. Farr Curlin will testify as to the facts and opinions contained in his expert

 declaration, including any research articles or other documents relied on in his declaration. Dr.

 Curlin may be contacted in care of Defendants’ counsel.

                                                  1
Case 1:21-cv-01231-JPH-MJD Document 59 Filed 06/17/21 Page 2 of 2 PageID #: 888




        3.     Dr. Casey Delcoco will testify as to the facts and opinions contained in her expert

 declaration, including any research articles or other documents relied on in her declaration. Dr.

 Delcoco may be contacted in care of Defendants’ counsel.

        4.     Mary Roe will testify as to the facts contained in her declaration. Roe may be

 contacted in care of Defendants’ counsel.

        5.     All witnesses called by the Plaintiffs.

        6.     Any witnesses necessary for rebuttal or impeachment.




                                                         Respectfully submitted,

                                                         THEODORE E. ROKITA
                                                         Indiana Attorney General
                                               By:       Thomas M. Fisher
                                                         Solicitor General
                                                         Kian J. Hudson
                                                         Deputy Solicitor General
                                                         Corrine L. Youngs
                                                         Julia C. Payne
                                                         Deputy Attorneys General
                                                         Office of the Indiana Attorney General
                                                         IGC-South, Fifth Floor
                                                         302 West Washington Street
                                                         Indianapolis, IN 46204-2770
                                                         Telephone: (317) 232-6255
                                                         Fax: (317) 232-7979
                                                         Email: Tom.Fisher@atg.in.gov




                                                 2
